                                   1

                                   2

                                   3                                    UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     MARY LOUISE SCHWARTZ,                               Case No. 18-cv-05784-BLF
                                   8                       Plaintiff,
                                                                                             ORDER DISMISSING CASE WITH
                                   9              v.                                         PREJUDICE
                                  10     GEORGE JAHN,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On October 22, 2018, the Court dismissed Plaintiff Mary Louise Schwartz’s complaint

                                  14   with leave to amend on or before November 5, 2018. See ECF 11. To date, no amended

                                  15   complaint has been filed. On November 14, 2018, the Court ordered Plaintiff to show cause in

                                  16   writing on or before November 27, 2018, why the Court should not dismiss the complaint with

                                  17   prejudice for failure to timely amend. See ECF 12. As Plaintiff has failed to respond to the

                                  18   Court’s order to show cause, the Court hereby DISMISSES this action with prejudice under Fed.

                                  19   R. Civ. P. 41(b).

                                  20     I.   LEGAL STANDARD
                                  21          Federal Rule of Civil Procedure 41(b) allows for the involuntary dismissal of an action

                                  22   “[i]f the plaintiff fails to prosecute or to comply with these rules or a court order.” Fed. R. Civ. P.

                                  23   41(b). The text of Rule 41(b) refers to a defense motion for dismissal; however, the Rule also

                                  24   permits a court to sua sponte dismiss an action for failure to prosecute or failure to comply with a

                                  25   court order. See Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962). A plaintiff’s failure to

                                  26   take any action in response to a Court’s prior dismissal with leave to amend under Rule 12(b)(6) is

                                  27   considered a failure to comply with a court order. Yourish v. Calif. Amplifier, 191 F.3d 983, 986

                                  28   (9th Cir. 1999).
                                   1           A dismissal pursuant to Rule 41(b) “‘must be supported by a showing of unreasonable

                                   2   delay.’” Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v.

                                   3   Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)). In addition, before imposing dismissal as a

                                   4   sanction, “the district court must consider five factors: ‘(1) the public’s interest in expeditious

                                   5   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

                                   6   defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

                                   7   availability of less drastic alternatives.’” Yourish, 191 F.3d at 990.

                                   8    II.    DISCUSSION
                                   9           Plaintiff’s unjustified failure to timely file an amended complaint qualifies as an

                                  10   unreasonable delay. See Castellanos v. Countrywide Bank NA, 2015 WL 5243327, at *2 (N.D.

                                  11   Cal. Sept. 8, 2015). The Court has also considered the five Yourish factors for determining

                                  12   whether to dismiss a case as a sanction, and finds each of these factors except the policy in favor
Northern District of California
 United States District Court




                                  13   of resolution of cases on the merits weighs in favor of dismissal. Moreover, the Court’s Order to

                                  14   Show Cause (ECF 12) put Plaintiff on notice as to dismissal with prejudice if cause was not

                                  15   shown. Accordingly, dismissal with prejudice is warranted.

                                  16   III.    CONCLUSION
                                  17           For the foregoing reasons, this action is hereby DISMISSED with prejudice. Accordingly,

                                  18   the case management conference set for January 24, 2019, is VACATED. The Clerk shall close

                                  19   the case file.

                                  20

                                  21           IT IS SO ORDERED.

                                  22   Dated: November 28, 2018

                                  23                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          2
